Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species:
Species 1
The sensor control module controls the sensor communication module to initiate communication between the sensor package and the display of the refrigerator based on the temperature information, of claims 1-9, with claim 1 being generic.
Species 2
The sensor control module controls the sensor communication module to initiate communication between the sensor package and the display of the refrigerator based on the information related to the amount of light, of claims 10-14, with claim 10 being generic.
Species 3
The sensor detects temperature information related to one point thereof, refrigerator control unit initiates communication between the sensor and the output unit based on the temperature information detected by the sensor, of claims 15-20, with claim 15 being generic.
The species are independent or distinct because of the mutually exclusive characteristics described above.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
After electing a species from among species 1, 2, and 3, applicant must further elect one of the following subspecies:
If Species 1 is elected, applicant must further elect one of the following subspecies,
Subspecies 1a - the sensor control module detects a time point at which a detected temperature is reduced to below a reference temperature value, as a food storage start time point, of claim 2

Subspecies 1c - wherein the sensing module detects information related to an amount of light irradiated to one point of the sensor package, and the sensor control module detects a food storage start time point based on the detected amount of light, of claim 4.
Subspecies 1d - wherein the sensing module detects information related to a weight of an object placed on one point of the sensor package, and the sensor control module detects a food storage start time point based on the detected information related to the weight, of claim 6.
Subspecies 1e - the sensor control module detects a time point at which communication is established between the sensor communication module and the communication unit, as a food storage start time point, of claim 8.
If Species 2 is elected, applicant must further elect one of the following subspecies,
Subspecies 2a - wherein the sensor control module, when an amount of light irradiated to one point of the sensor package is reduced to below a reference light amount value, detects a time point at which the amount of light irradiated is reduced to below the reference light amount value, as a food storage start time point, of claim 11.
Subspecies 2b - wherein the sensing module detects information related to a temperature of one point of the sensor package, and the sensor control module detects 
Subspecies 2c - wherein the sensor control module detects a time point at which a detected temperature is reduced to below a reference temperature value, as a food storage start time point, of claim 13.
Subspecies 2d - wherein the sensor control module, when a change in temperature equal to or higher than a preset temperature value is sensed, detects a time point at which the change in temperature is sensed, as a food storage start time point, of claim 14.
If Species 3 is elected, applicant must further elect one of the following subspecies,
Subspecies 3a - when a change in temperature equal to or higher than a preset temperature value is sensed, detects a time point at which the change in temperature is sensed, as a food storage start time point, of claim 17.
Subspecies 3b - the refrigerator control unit detects a food storage start time point based on the detected amount of light, of claim 18.
Subspecies 3c - the refrigerator control unit detects a food storage start time point based on the detected information related to the weight.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to applicant’s representative on 1/7/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763